Case 4:21-cv-00694-ALM-KPJ Document 8-4 Filed 09/07/21 Page 1 of 2 PagelD #: 460

Case 4:20-cv-00896-ALM-KPJ Document 20-5 Filed 12/28/20 Page 1 of 2 PagelD #: 172

Exhibit D

wn SF W

oO CO NSN DD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

55

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-4 Filed 09/07/21 Page 2 of 2 PagelD #: 461

Case 4:20-cv-00896-ALM-KPJ Document 20-5 Filed 12/28/20 Page 2 of 2 PagelD #: 173

 

Your Account Has Been Disabled

bh WY WN

For more information please visit the Help Center.

wa

Your account was disabled on Oct 20, 2020, If you think your account was disabled by
mistake you can submit more information via the Help Center for up to 30 days after your
account was disabled. After that, your account will be permanently disabled and you will no
longer be abie to request a review.

Go To Help Center

co Oo Oo SN

12
13
14

15 English (US} Espanol Francais (France) PICS) ay,wl Portugués (Brasil) #310] Italiano Oeutsen frat AA +

16 SignUp Login Messenger Facebook Lite Watch  Peopic Pages Page Categories Places Games Lotations Marketplace Facebaok Pay
Groups Jobs Oculus Portal Instagram Local Fundraisers Services Voting information Center About CreateAd Create Page Oevelopers
Careers Privacy Cookies AdChoicesf> Terms Help

18
19
20
21
22
23
24
25
26
27

28

 

56

 

 

 
